Citation Nr: 0204364	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  01-09 429	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
March 27, 1961 Board of Veterans' Appeals (Board) decision 
which denied restoration of service connection for acquired 
absence of the right kidney and postoperative abdominal scar, 
right quadrant, characterized as removal of the right kidney.



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active service from December 1937 to December 
1940.

This matter comes before the Board from a September 2001 
motion from the veteran's representative for revision or 
reversal on the grounds of CUE of a March 1961 decision of 
the Board.


FINDING OF FACT

The moving party has not alleged any error of fact or law in 
the March 1961 Board decision that compels the conclusion 
that the result would have been manifestly different but for 
the error.


CONCLUSION OF LAW

A valid claim of CUE in the March 1961 1999 Board decision 
denying restoration of service connection for acquired 
absence of the right kidney and postoperative abdominal scar, 
right quadrant, characterized as removal of the right kidney, 
has not been made.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 
C.F.R. §§ 20.1400, 1401, 1402, 1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence of record at the time of the Board's March 1961 
decision included the veteran's service medical records.  The 
service medical records show that the veteran was 
hospitalized in January 1939 with complaints of pain over the 
right groin and abdomen for the previous seven days.  He 
reported having a similar attack for two weeks' duration a 
year earlier.  The diagnosis at admission was kidney, 
polycystic, severe, right, existed prior to entrance, cause 
undetermined.  X-rays showed no right kidney shadow.  The 
records show that the veteran underwent a right nephrectomy 
and the operation report noted a large hydronephrotic sac and 
that the right kidney was just a shell.  The pathological 
report included a diagnosis of polycystic kidney.  

By rating action in March 1941, service connection was 
granted for right nephrectomy and hypertrophy, left kidney, 
secondary to right nephrectomy.  A 30 percent rating was 
assigned from January 10, 1941.  

A report of VA examination in December 1942 noted the history 
of right side abdomen pain in January 1939 and the right 
kidney removal.  The final diagnoses included absence 
acquired right kidney and postoperative scar right quadrant 
abdomen.

In a January 1943 rating action, the veteran's right kidney 
disorder was recharacterized as absence acquired, right 
kidney and the 30 percent rating was continued.  A separated 
noncompensable rating was assigned for post-operative scar, 
right quadrant abdomen with adhesions, symptomatic, effective 
from January 10, 1941.  

A report of VA examination in April 1954 and a November 1954 
VA discharge summary both noted absence acquired right 
kidney.  

By rating action in February 1959, the RO proposed to sever 
service connection for absence right kidney and postoperative 
scar, right quadrant, abdomen, on that basis that the grant 
of service connection constituted clear and unmistakable 
error because the right kidney disorder was congenital in 
nature and that removal of the right kidney was remedial 
because of natural progress.  It was determined that no 
aggravation was shown during service.  The veteran was 
notified of the proposal to sever service connection by 
letter dated in June 1960.  He was notified that he had a 
period of time, not to exceed 60 days, in which to submit any 
additional evidence to show that service connection should 
not be severed.  He was notified that any evidence submitted 
would be considered and that following the 60-day period 
final action would be taken and he would be notified of the 
decision.

A January 1960 statement of Dr. Dungan indicated that the 
veteran was treated in late summer or early fall 1936 for 
tertian malaria and that examination revealed no other 
pathological findings, including gastro-intestinal tract, 
cardio-vascular, respiratory, nor kidney.  

In July 1960, the veteran submitted a statement asserting 
that the right kidney never bothered him prior to service and 
that he had been in service for quite some time before the 
first attack which subsequently resulted in the removal of 
the right kidney.  

By rating action in September 1960, service connection for 
absence, acquired right kidney and postoperative scar, right 
quadrant, was severed on the basis that the condition was 
congenital in nature.  The veteran was notified by letter 
dated that same month of the severance of service connection 
for the right kidney condition, with compensation payments 
reduced effective October 1, 1960.  

In January 1961, the veteran testified that only medical 
treatment received prior the entrance into service was in 
1936 for malaria.  He indicated that he was in service for 
approximately 14 months prior to hospitalization for kidney 
trouble.  He testified that the first time he had symptoms 
related to the kidney disorder was two months prior to 
surgery.  He indicated that during service he had to take a 
100 mile hike during basic training. 

By decision dated March 27, 1961, the Board denied the 
veteran's claim of entitlement to restoration of service 
connection for acquired absence of the right kidney and 
postoperative abdominal scar, right quadrant, characterized 
by the Board as removal of right kidney.  The Board discussed 
the evidence of record and concluded that polycystic kidney 
disorder is a congenital disorder and therefore existed prior 
to service.  It was indicated that the evidence did not show 
superimposed disease or injury in service that could have 
aggravated the preexisting congenital disorder.  It was 
concluded that the right hydronephrectomy in service was a 
remedial measure for the preservice disorder, and caused no 
untoward effects.  It was indicated that service connection 
may not be granted for the usual effects of surgical 
treatment performed in service for the correction of a 
preservice defect.  It was concluded that the right kidney 
disorder existed prior to the veteran's enlistment and was 
not aggravated by his service.  

The veteran submitted his request for review of a Board 
decision on the grounds of CUE in September 2001. 

The veteran's Motion for Reconsideration of the March 1961 
Board decision was denied in February 2002.

In February 2002, the veteran was notified that the rules 
relating to CUE requests could be found at 38 U.S.C.A. § 7111 
and 38 C.F.R. § 20.1400.  He was urged to review them. 


II.  Analysis

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  
The final regulations implementing the VCAA were published on 
August 29, 2001.  

However, the United States Court of Appeals for Veterans 
Claims (Court) has recently held that the provisions of the 
VCAA do not apply to a motion to revise a prior Board 
decision on the basis of clear and unmistakable error because 
such a motion is not a claim for VA benefits, but a 
collateral attack on a prior final decision.  The moving 
party with regard to such a motion to revise a prior Board 
decision is therefore not a "claimant" under 38 U.S.C.A. § 
5100 (West Supp. 2001).  Livesay v. Principi, 15 Vet. App. 
165 (2001).

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision. 38 U.S.C.A. § 7111 
(West Supp. 2001); 38 C.F.R. § 20.1400 (2001).  All final 
Board decisions are subject to revision on the grounds of 
clear and unmistakable error.  38 C.F.R. § 20.1400(b) (2001).  
A final decision is one which was appealable under Chapter 72 
of title 38, United States Code, or which would have been so 
appealable if such provision had been in effect at the time 
of the decision.  38 C.F.R. § 20.1401(a) (2001).

A claim of CUE is not a claim or application for Department 
of Veterans Affairs (VA) benefits.  Therefore, duties 
associated with such claims or applications are inapplicable, 
including notification under 38 U.S.C.A. § 5103 of the 
existence of evidence which might complete a claimant's 
application for benefits and the VA's duty to assist in the 
development of such claims.  38 C.F.R. § 20.1411(c) and (d) 
(2001).  In addition, neither the "benefit of the doubt" rule 
of 38 U.S.C.A. § 5107(b), nor the provisions for reopening 
claims on the grounds of new and material evidence under 38 
U.S.C.A. § 5108 apply to clear and unmistakable error claims.  
38 C.F.R. § 20.1411(a) and (b) (2001).  A clear and 
unmistakable error motion is not an appeal and therefore, 
with certain exceptions, it is not subject to the provisions 
of 38 C.F.R. Parts 19 and 20, which pertain to the processing 
and disposition of appeals.  38 C.F.R. § 20.1400 (2001).

VA regulations define what constitutes clear and unmistakable 
error and what does not, and they provide in pertinent part:

§ 20.1403 Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error. It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. - (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error - (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in the Board 
decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

38 C.F.R. § 20.1403 (2001).

§ 20.1404 Rule 1404.  Filing and pleading 
requirements; withdrawal.

(b) Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

66 Fed. Reg. 35,902-35,903 (July 10, 2001) (to be codified as 
amended at 38 C.F.R. § 20.1404(b)).

The veteran alleges CUE in the March 1961 Board decision that 
denied restoration of service connection acquired absence of 
the right kidney and postoperative scar, right quadrant, 
characterized by the Board as removal of right kidney.

In the September 2001 Motion, the veteran's representative 
requested that the March 1961 Board decision be revised on 
the basis of CUE under the provisions of 38 U.S.C.A. § 7111.  
In a Memorandum dated in received by the Board in November 
2001, pertaining the veteran's Motion for Reconsideration, it 
was asserted that a member or members of the Board utilized 
their own medical opinions, since there is no opinion on file 
from a medical professional supporting severance of service 
connection.  

The pertinent law and regulation in effect at the time of the 
March 1961 Board decision provided that service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C. § 310 (1958); 38 C.F.R. § 3.303(a) 
(1961).

At the time of the March 1961 Board decision, 38 C.F.R. § 
3.303(c) (1961) provided that congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.

There is support in the record for the Board's finding that 
the right kidney disorder was a congenital defect and service 
connection for such disorder was not warranted. The service 
medical records noted, at the time of January 1939 removal of 
the right kidney, that the condition had preexisted service.  
Although the private medical statement submitted in January 
1960 noted that there were no pathological findings regarding 
the right kidney in 1936, there was no medical opinion 
regarding whether the right kidney disorder was congenital in 
nature.  Thus, there is a tenable basis in the record for the 
Board's March 1961 decision.

The veteran has asserted that there is no opinion on file 
from a medical professional supporting severance of service 
connection.  The Board in 1961 discussed the facts shown in 
the record and based its conclusion on those facts.  The 
veteran has not pointed to any fact that was known at the 
time that was not before the Board at the time of the March 
1961 decision.  At most, the veteran and his representative 
are disagreeing with how the Board evaluated the facts before 
it, which cannot constitute clear and unmistakable error.  38 
C.F.R. § 20.1403(d) (2001).  It is not absolutely clear that 
the result of the March 1961 Board decision would have been 
different, and there is no clear and unmistakable error in 
it.  38 C.F.R. § 20.1403(c) (2001).

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  See 38 C.F.R. § 20.1403(a).  
As such, the Board's March 1961 decision was not clearly and 
unmistakably erroneous.

The claim of clear and unmistakable error in the March 1961 
denial of the claim for restoration of service connection for 
acquired absence of the right kidney and postoperative 
abdominal scar, right quadrant, characterized as removal of 
the right kidney, must be denied, under the law and 
regulations that were in effect when it was rendered.  38 
C.F.R. §20.1403(b)(1) (2001).


ORDER

The motion for reversal on the basis of CUE in a March 1961 
decision of the Board denying restoration of service 
connection for acquired absence of the right kidney and 
postoperative abdominal scar, right quadrant, characterized 
as removal of the right kidney, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



